Citation Nr: 9932506	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  94-10 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
shoulder injury, to include due to undiagnosed illness.

2.  Entitlement to service connection for residuals of a neck 
injury, to include due to undiagnosed illness.

3.  Entitlement to service connection for bilateral knee 
injuries, to include due to undiagnosed illness.

4.  Entitlement to service connection for a disorder 
manifested by abdominal pain, to include due to undiagnosed 
illness.

5.  Entitlement to service connection for a back disability, 
to include due to undiagnosed illness.

6.  Entitlement to service connection for rectal bleeding, to 
include due to undiagnosed illness.

7.  Entitlement to service connection for sickle cell trait 
anemia.

8.  Entitlement to service connection for residuals of a 
laceration of the right eyebrow.

9.  Entitlement to service connection for residuals of 
laceration of the right palm.

10.  Entitlement to service connection for residuals of 
laceration of the right little finger.

11.  Entitlement to service connection for bilateral shin 
splints.

12.  Entitlement to service connection for scars of the 
nipple area.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty for training from April 19, 
to July 27, 1984, and on active duty from May 26, 1989, to 
September 4, 1991.  The veteran served in the Southwest Asian 
theater from October 16, 1990, to April 18, 1991.  This 
matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In February 1996 the Board remanded the case 
for further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  

The Board notes that the veteran's representative, in 
correspondence received in March 1995, initiated a claim for 
an increased rating for his service-connected right shoulder 
disability.  The RO has not addressed this issue in the first 
instance. Therefore this issue is referred to the RO for 
appropriate action and initial adjudication.

In argument presented in August 1999, the veteran's 
representative appears to have submitted a notice of 
disagreement with the May 1999 rating decision's denial of 
service connection for memory loss, hair loss, shortness of 
breath and chronic allergic rhinitis on a direct basis or due 
to undiagnosed illnesses.  The veteran has not been provided 
a statement of the case for these issues and they are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The claims of entitlement to service connection for a 
left shoulder injury, residuals of a neck injury, bilateral 
knee injuries, a disorder manifested by abdominal pain, a 
back disability, rectal bleeding, sickle cell trait anemia, 
residuals of a laceration of the right eyebrow, laceration of 
the right palm and laceration of the right little finger, 
bilateral shin splints and scars of the nipple area are not 
plausible.



CONCLUSION OF LAW

The claims for service connection for residuals of a left 
shoulder injury, residuals of a neck injury, bilateral knee 
injuries, a disorder manifested by abdominal pain, a back 
disability, rectal bleeding, sickle cell trait anemia, 
residuals of a laceration of the right eyebrow, residuals of 
a laceration of the right palm, residuals of a laceration of 
the right little finger, bilateral shin splints and scars of 
the nipple area are not well-grounded.  38 U.S.C.A. 
§ 5107(a)(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before the Board may address the merits of the appellant's 
claims, it must first be established that the claims are 
well-grounded.  In this regard, a person who submits a claim 
for VA benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of [38 U.S.C.A. § 5107]."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  If the claim is not 
well-grounded there is no duty to assist.  Struck v. Brown, 9 
Vet. App. 145 (1996).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Additionally, in order for a claim for benefits under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 to be well-grounded, 
there must be proof of active service in the Southwest Asia 
theater of operations during the Persian Gulf War; proof of 
one or more signs or symptoms of undiagnosed illness; proof 
of objective indications of chronic disability manifest 
during service or to a degree of disability of 10 percent or 
more during the specified presumptive period; and proof that 
the chronic disability is the result of the undiagnosed 
illness.  VAOPGCPREC 4-99 (O.G.C. Prec. 4-99).

For reasons indicated below, the veteran's claims are not 
well-grounded.

Factual Background

The veteran's service medical records show that he complained 
of feeling dizzy and weak with headaches and low back pain in 
July 1989.  It was noted that he had undergone a basic series 
of shots the previous day and that his symptoms could be a 
possible normal reaction to the shots.  An August 1989 
treatment record shows that the veteran continued to complain 
of weakness and tiredness.  It was noted that he had a 
history of testing positive for sickle cell, but he could not 
recall if it was for trait or disease.  Testing was positive 
for sickle cell with an electrophoresis pending.  He was 
assessed with non-sickling anemia.  The September 1989 
hemoglobin electrophoresis study showed evidence of sickle 
cell trait.  

An August 1990 service consultation report shows that the 
veteran complained of fatigue and feeling run-down.  He was 
assessed with benign leukopenia associated with race, sickle 
cell trait, and anemia that could not be attributed to his 
sickle cell trait and nondescript fatigue of undetermined 
etiology.  Later that month he was followed-up for anemia and 
hemoccult positive stool.  He complained of left upper 
quadrant mid epigastric pain with exertion.  An upper 
gastrointestinal (UGI) X-ray series was normal.  In September 
1990, he was assessed with questionable diverticulitis.  That 
month, the veteran complained of dizziness and fainting 
spells with weakness and shortness of breath.  He requested a 
permanent profile.  The veteran underwent an 
esophagogastroduodenoscopy (EGD) that showed no evidence of 
peptic ulcer disease.  An October 1990 flexible sigmoidoscopy 
was also within normal limits.  Rectal examination revealed 
fissures.

A May 1991 service treatment record shows that the veteran 
complained of low back pain after falling down stairs.  He 
was assessed with a contused lower back.  A July 1991 UGI 
series was within normal limits.  At the time of his July 
1991 medical history report, the veteran indicated that he 
had dizziness or fainting spells, cramps in his legs, 
recurrent back pain and a trick or locked knee.  He reported 
that his knees locked up from time to time and were sore.  He 
had shin splints.  He had been on profile for his knees while 
in Saudi Arabia, but that the records were lost and that he 
had dizziness and fainting spells because of his below normal 
hemoglobin counts.  The veteran also related that he had had 
chest tissue and keloid build-up removed at a Philadelphia 
hospital at age 18.  His knees and back were injured in Saudi 
Arabia when a tank backed into his foxhole and he scrambled 
out.  The July 1991 examination report shows that his spine 
and musculoskeletal systems were normal, as well as his lower 
extremities and abdomen.  The examiner noted that the veteran 
had a history of sickle cell trait, that he was on a profile 
for bilateral knee pain and that, although he experienced 
abdominal pain, UGI's were within normal limits.  Later that 
month the veteran complained of right neck/trapezius pain 
after a right shoulder injury.  He was diagnosed with a right 
trapezius spasm.  

Service medical records are silent for complaints, treatment 
or diagnoses for a left shoulder disability, residuals of 
lacerations of the right eyebrow, right palm and right little 
finger, any chest cysts or masses or for shin splints.  
Moreover, although the veteran complained of bilateral knee 
pain and neck pain in July 1991, there is no evidence of 
treatment or diagnoses regarding these complaints.  

During his June 1992 VA general medical examination, the 
veteran gave a history of having had a mass near his nipple 
areas removed while inservice.  He complained of off and on 
pain in the nipple area with some tingling pain in the one 
nipple.  He also complained of low back pain.  The examiner 
observed bilateral scars near the nipple area, without masses 
but with a wrinkling of the nipple area.  There was no 
tenderness.  The veteran had a laceration scar on his right 
eyebrow and a healed scar on his right thumb.  He also had a 
left pretibial scar.  The veteran exhibited some crepitus and 
limitation of motion in both knees.  X-ray studies of the 
veteran's knees were normal; however, X-ray studies of his 
lumbar spine showed evidence of spina bifida occulta of L5 
and S1 and a right-sided spondylolysis of L5.  The 
radiologist opined that these changes could be developmental, 
but that the spondylolysis could also be post-traumatic.  The 
veteran's abdomen was flat, with no organomegaly or masses 
and no tenderness.  His hemoccult on rectal examination was 
negative.  The examiner diagnosed low back pain, history of 
bilateral knee strain, history of rectal bleeding, history of 
anemia and sickle cell trait, history of removal of cysts or 
fatty tissue near both nipples, healed lacerations of right 
eyebrow and right palm and a history of fractured right 
little finger with permanent angulation at the proximal 
interphalangeal joint.  

A January 1999 VA general medical examination shows, in 
pertinent part, that the veteran complained of fainting 
spells since his return from the Persian Gulf, which the 
examiner described as episodes of lightheadedness or 
transitory loss of balance.  He also complained of leg cramps 
around his knees and some arthralgia and arthritis.  The 
veteran denied stomach problems since his discharge.  He 
indicated that he had rectal hemorrhoidal bleeding from time 
to time, but not in the previous two years.  The veteran's 
nipples caused him some pain and discomfort and the examiner 
described them as everted.  The veteran had a tender scar on 
his left tibial area and a laceration scar on the right index 
finger that caused some discomfort.  His extremities were 
essentially normal except for neuropathy associated with his 
service-connected frostbite.  The examiner diagnosed 
transitory lightheadedness episodes that were largely panic 
or nervous tension episodes.  The examiner noted that no 
disease had been found causing these episodes.  He further 
diagnosed bilateral nipple pain secondary to surgery on both 
nipples.  The examiner also found no gastrointestinal 
problems.

A January 1999 VA orthopedic examiner noted that the veteran 
stated the only pain he had in his joints was in his knees.  
The examiner found that the veteran had bilaterally normal 
knees.  X-ray examination of the knees was normal.

Analysis

Initially, although the veteran claims service connection for 
a disorder manifested by abdominal pain and for rectal 
bleeding on both direct bases and due to undiagnosed 
illnesses, the Board finds that they cannot be considered 
pursuant to the provisions of 38 C.F.R. § 3.317, as they were 
first manifest prior to his deployment to the Southwest Asian 
theater.  The regulation does not provide for aggravation of 
pre-existing disabilities.  See 38 C.F.R. 
§ 3.317(a)(1)(i)(1999)

Although the veteran believes he currently has residuals of a 
left shoulder injury, residuals of a neck injury, bilateral 
knee injuries, a disorder manifested by abdominal pain, a 
back disability, rectal bleeding, bilateral shin splints and 
sickle cell trait anemia, he has presented no evidence of 
current or chronic disability with regard to these claims.  
In this respect, the Board notes that the veteran denied 
stomach problems since the time of his discharge at his 
January 1999 VA examination and stated that while he had 
hemorrhoidal bleeding from time to time he had not had any in 
the previous two years.  At the same time, the veteran had no 
relevant complaints regarding his left shoulder, neck, GI 
system, back or shin splints.  There was no evidence of any 
GI pathology during service and the VA examiners found no 
evidence of current gastrointestinal problems.  Moreover, 
while the veteran was found to have sickle cell trait 
inservice and was also diagnosed with anemia, it was 
specifically noted that he did not have sickle cell anemia.  
There is no evidence of record that he currently has sickle 
cell anemia.  Sickle cell trait is a congenital condition 
that is not considered an injury or disease for VA purposes.  
38 C.F.R. § 3.303.  Service connection is not in order in the 
absence of any residuals or evidence of a disability 
currently.  See Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992).

With regard to the veteran's claim for service connection for 
a back disability, the Board acknowledges the June 1992 VA 
radiologist's findings that the veteran had spina bifida 
occulta and spondylolysis and that these changes could be 
developmental and further, that the spondylolysis could also 
be post-traumatic.  However, service connection may not be 
predicated on a resort to speculation or remote possibility.  
38 C.F.R. § 3.102 (1996); see Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (service connection claim not well 
grounded where only evidence supporting the claim was a 
letter from a physician indicating that veteran's death "may 
or may not" have been averted if medical personnel could 
have effectively intubated the veteran; such evidence held to 
be speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative); Perman v. Brown, 5 Vet. App. 237, 241 
(1993) (an examining physician's opinion to the effect that 
he cannot give a "yes" or "no" answer to the question of 
whether there is a causal relationship between emotional 
stress associated with service-connected post-traumatic 
stress disorder and the later development of hypertension is 
"non-evidence").

While the veteran has been found to have residual scars for 
lacerations of the right eyebrow, right palm, right little 
finger and status post surgical removal of tissue in his 
bilateral nipple area, there is no evidence of inservice 
incurrence or treatment for these lacerations.  In this 
regard, the Board acknowledges that the veteran gave a 
history of the removal of chest tissue at a Philadelphia 
hospital during his July 1991 examination.  At that time he 
indicated that the surgery occurred when he was 18 years old, 
prior to his service enlistment.  Subsequent medical records 
indicating inservice injuries and treatment are clearly based 
solely on the veteran's history.  Evidence which is simply 
information recorded by a medical examiner unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence."  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).

In light of these circumstances, the Board must conclude that 
the veteran has failed to meet his initial burden of 
producing evidence of well-grounded claims for service 
connection for a left shoulder injury, a neck injury, 
bilateral knee injuries, a disorder manifested by abdominal 
pain, a back disability, rectal bleeding, sickle cell trait 
anemia, residuals of a laceration of right eyebrow, 
laceration of right palm, laceration of right little finger, 
bilateral shin splints and scars of the nipple area.

Although the Board has considered and denied the veteran's 
claims on a ground different from that of the RO, that is, 
whether the claims are well grounded rather than whether he 
is entitled to prevail on the merits, the appellant has not 
been prejudiced by the Board's decision.  In assuming that 
the claims were well grounded, the RO accorded the appellant 
greater consideration than his claims warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the appellant's claims are well grounded 
would be pointless, and in light of the law cited above, 
would not result in a determination favorable to the 
appellant.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).


ORDER

Service connection for residuals of a left shoulder injury, 
residuals of a neck injury, bilateral knee injuries, a 
disorder manifested by abdominal pain, a back disability, 
rectal bleeding, sickle cell trait anemia, residuals of a 
laceration of right eyebrow, residuals of laceration of right 
palm, residuals of laceration of right little finger, 
bilateral shin splints and scars of the nipple area is 
denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

